Citation Nr: 0002385	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-45 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the thoracic and lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right foot wound with hallux limitus, post operative first 
metatarsal osteotomy and third metatarsal removal of fragment 
with a bone graft.

4.  Entitlement to an evaluation in excess of 10 percent for 
left foot fragment wounds.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active service from July 1967 to October 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the Denver, 
Colorado, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In the November 1999 Informal Hearing Presentation, the 
veteran's representative has expressed disagreement with the 
evaluations of the veteran's service connected gunshot wound 
with perforation of the colon and liver, status post 
colostomy, his degenerative joint disease of the left knee, 
and his cervical spine disability.  In addition, he has 
expressed disagreement with the effective dates of service 
connection for these disabilities, as well as the effective 
date of compensation for the veteran's degenerative joint 
disease of the thoracic and lumbar spine.  The Board notes 
that a Notice of Disagreement with the effective date of 
service connection for degenerative joint disease of the 
thoracic and lumbar spine was not submitted within one year 
of receipt of the May 1996 notice to the veteran.  However, 
the Board further notes that the Informal Hearing 
Presentation was received within one year of notice of the 
remaining issues, and constitutes a timely Notice of 
Disagreement for those issues.  The veteran has not yet been 
provided a Statement of the Case for those issues.  In 
addition, he has not been notified of the necessity of 
submitting a Substantive Appeal.  Therefore, these issues 
must be remanded to the RO for the issuance of a Statement of 
the Case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. 
App. 76 (1998).  As the sole reason for remand of these 
issues is to afford due process, a determination regarding 
their well-groundedness is premature, and need not be reached 
at this juncture.

The veteran's representative has also requested that the 
remaining issues on appeal be remanded to the RO for further 
development.  The representative has suggested that the 
veteran may wish to withdraw some of the issues currently on 
appeal, and has requested that the local representative be 
granted an opportunity to discuss the current appeals with 
the veteran to see which if any he wishes to continue.  
Furthermore, the representative has requested that his local 
office be provided an opportunity to submit an additional VA 
Form 646.   

To ensure full compliance with due process requirements, this 
case is remanded to the RO for the following development:

1.  The RO should contact the veteran and 
his representative in order to clarify 
which, if any, of the issues currently on 
appeal he wishes to continue to 
prosecute.  Any appeal, which the veteran 
wishes to withdraw, should be done in 
writing.  

2.  The RO should issue a Statement of 
the Case for the issues of entitlement to 
a compensable evaluation for residuals of 
a gunshot wound with perforation of the 
colon and liver, status post colostomy, 
entitlement to an evaluation in excess of 
10 percent for residuals of a gunshot 
wound to the left knee with degenerative 
joint disease, and entitlement to an 
evaluation in excess of 10 percent for a 
cervical spine disability, as well as 
entitlement to an earlier effective date 
for a grant of service connection and the 
assignment of compensable evaluations for 
pertinent disability.  The veteran should 
be informed of the necessity of 
submitting a timely Substantive Appeal 
for each of these issues.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto 
with a VA Form 646 or other statement.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



